Citation Nr: 0413758	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II with residuals of retinopathy and neuropathy.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Unfortunately, a remand is required in this case to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  VA also has a 
duty to inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; about the information and evidence that VA will seek 
to provide; about the information and evidence the claimant 
is expected to provide; and to request or tell the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

The appellant filed his claim in November 2001.  Although he 
was provided a VCAA letter in August 2002, he has not been 
provided full and appropriate notice pursuant to the VCAA.  
The correspondence sent to the appellant does not satisfy the 
current requirements of the VCAA with regard to notification.  
He was not informed, consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R § 3.159, that he should provide any evidence in his 
possession that pertains to the claims.  

Additional development is also required in order to fulfill 
the duty to assist as set forth in the VCAA.  In June 2002, 
the veteran submitted a list of health care providers who 
treated him for hearing loss or diabetes.  On the back of 
this form, the veteran listed a treating source for diabetic 
retinopathy, a laser surgery center, in Palm Springs, CA.  
The form is torn and the complete name of the source is 
missing.  The RO should request the name of the source from 
the veteran and request records from this source.  The 
veteran also stated that he was told by his physician that 
his diabetes was due to his in-service pancreatitis.  He 
should be asked to provide a statement from this doctor 
documenting the opinion.

Further, the veteran has urged that his diabetes and related 
problems were caused by pancreatitis in service.  He has 
presented evidence of current diabetes.  He was treated for 
pancreatitis while in service.  Under these circumstances, a 
VA medical examination with an opinion based upon review of 
the entire record would be helpful.  

As to hearing loss, the veteran maintains that he was exposed 
to aircraft noise routinely during service.  He has presented 
a military driver's license purporting to show he was allowed 
to transport items back and forth to the flight line.  He has 
presented evidence of current hearing loss.  Under these 
circumstances, a VA medical examination with an opinion based 
upon review of the entire record would be helpful.  The 
veteran's service personnel records should also be obtained.

Finally, the March 2002 rating decision also denied service 
connection for pancreatitis.  The RO interpreted the 
veteran's April 2002 notice of disagreement (NOD) as 
disagreeing with the denial of service connection for 
diabetes and hearing loss.  The statement of the case (SOC) 
issued in August 2003 only addressed those two issues.  
However, the veteran discussed pancreatitis in both his NOD 
and his substantive appeal.  Thus, he is disagreeing with the 
denial of service connection for pancreatitis, as well as 
with the other two issues.  The claimant is entitled to a 
Statement of the Case (SOC) on the issue of pancreatitis, and 
the RO's failure to issue an SOC is a procedural defect 
requiring remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
service connection for pancreatitis.  The 
veteran should also be advised that to 
perfect his appeal regarding this issue, 
after the statement of the case is 
issued, he must submit a timely 
substantive appeal.  This claim should 
only be certified to the Board if a 
timely substantive appeal is filed.

2.  Review the claims file and ensure 
that all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, inform the veteran to 
provide any evidence in his possession 
that pertains to the claims. 

3.  Contact the veteran and ask that he 
identify the medical care provider in 
Palm Springs, CA, listed on the back of 
the June 4, 2002, Statement in Support of 
Claim.  Make arrangements to obtain these 
records.  The veteran should also be 
asked to obtain and provide a statement 
from the doctor documenting his opinion 
that the veteran's diabetes was related 
to his in-service pancreatitis.  See 
Statement in Support of Claim, dated 
April 11, 2002.   

4.  Obtain the veteran's service 
personnel records.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for:

(a) An audiological evaluation to 
determine whether there is current 
hearing loss which is at least as likely 
as not related to acoustic trauma in 
service; and 

(b) An examination for the evaluation 
diabetes mellitus type II with residuals 
of retinopathy and neuropathy.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes mellitus type 
II with retinopathy and neuropathy had 
its onset during active service or is 
related to any in-service disease or 
injury, including pancreatitis.

The examiners should be provided a copy 
of this remand together with the 
veteran's entire claims folder and asked 
to indicate whether or not the claims 
folder was reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  Readjudicate the appellant's claims 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



